IN THE SUPREME COURT OF THE STATE OF DELAWARE


DARIUS BARRETT,                           §
                                          §     No. 427, 2016
   Defendant Below,                       §
   Appellant,                             §     Court Below: Superior Court
                                          §     of the State of Delaware
   v.                                     §
                                          §     Cr. ID. No. 1502014659A
STATE OF DELAWARE,                        §
                                          §
   Plaintiff Below,                       §
   Appellee.                              §

                             Submitted: March 1, 2017
                             Decided:   March 2, 2017

Before STRINE, Chief Justice; HOLLAND and VAUGHN, Justices.

                                    ORDER

        (1)   There are three issues on this appeal. The first is whether there was

sufficient evidence linking Darius Barrett to a .22 caliber rifle to support his

conviction for Possession of a Firearm During the Commission of a Felony and

Carrying a Concealed Deadly Weapon. Barrett was arrested after the minivan he

was the only passenger in was pulled over for running a red light and Wilmington

Police Department Detective Antonio Tiberi and Officer Kate Sweeney smelled

marijuana.    Searches of Barrett and Akeem Coston—the driver—revealed a

number of bags of marijuana and heroin. A search of the minivan revealed one

item—a black backpack in the middle of the floor behind the first row of the
minivan’s seats. The backpack contained a .22 caliber Mossberg rifle, thirteen

rounds of ammunition in a magazine, 46 rounds of loose ammunition, and two

boxes of .22 caliber ammunition.         Barrett challenged the sufficiency of the

evidence linking him to the rifle both during trial and in a post-trial Motion for

Judgment of Acquittal. For the reasons cited by the Superior Court in its Order

denying the motion of July 25, 2016, a rational factfinder could have concluded

that Barrett had knowing possession of the rifle for the purposes of the Possession

of a Firearm During the Commission of a Felony charge and had the rifle “upon or

about” his person for the purpose of the Carrying a Concealed Deadly Weapon

charge.1

      (2)    The second issue is if the Superior Court erred in its jury instruction

on the Possession of a Firearm During the Commission of a Felony charge. Barrett

argues for the first time on appeal that the jury instruction should have included a

discussion of intent. Because the argument was not raised before the Superior

Court we review for plain error,2 there was no plain error, and, regardless, the

Superior Court correctly instructed the jury in the elements of the charge.

      (3)    The third issue is if the Superior Court abused its discretion when it

admitted text messages from Barrett’s phone related to earlier drug deals from a


1
  State v. Barrett, Coston, I.D. No. 1502014659 & 1502014656 (Del. Super. July 25, 2016)
(ORDER).
2
  Supr. Ct. R. 8; Wainwright v. State, 504 A.2d 1096, 1100 (Del. 1986).
                                           2
twenty-eight day period before his arrest under D.R.E. 404(b) for the purpose of

showing an intent or plan to deal drugs on Barrett’s part. The Superior Court

conducted a careful analysis of the admissibility and provided appropriate limiting

instructions to the jury and thus did not abuse its discretion.

      NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior

Court is AFFIRMED.

                                        BY THE COURT:
                                        /s/ Leo E. Strine, Jr.
                                        Chief Justice




                                           3